Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION
	Paragraph [0001] was replaced by the following:
-- [0001] The present application is a divisional application of U.S. Patent Application No. 15/099,410, filed April 14, 2016, titled SELECTIVE INTERFACIAL MITIGATION OF GRAPHENE DEFECTS, now U.S Pat. No. 10,213,746, which is incorporated by reference herein in its entirety. The present application is related to co-pending U.S. Application No. 15/099,239, filed April 14, 2016, titled “PERFORATED SHEETS OF GRAPHENE-BASED MATERIAL”, now U.S Pat. No. 10,418,143, which is incorporated by reference herein in its entirety. The present application is related to co-pending U.S. Application No. 15/099,099, filed April 14, 2016, titled “NANOPARTICLE MODIFICATION AND PERFORATION OF GRAPHENE”, now U.S Pat. No. 10,696,554, which is incorporated by reference herein in its entirety. –

Claim Construction 
	In geometry, the term “circumference” ordinarily refers to the perimeter of a circle or arguably to that of an ellipse as well.  In the physical “real world,” the term “circumference” may be used to describe the girth of an irregularly shaped yet generally spheroidal or cylindrical three-dimensional body, such as the circumference of a person’s cranium for the sake of determining one’s hat size, for example.  One may also measure the circumference around one’s waist for determining an appropriately sized waist belt.  Accordingly, the term “circumference” as used in at least one claim, e.g., claim 4, and in the specification, e.g., at [0006] and at [0010], is taken to mean “perimeter.”  Use of the term “circumference” does not implicitly or otherwise limit the shape of the claim-recited “two-dimensional material” to a circle or to an ellipse or to any particular two-dimensional shape. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152